Title: To George Washington from John Jay, 30 June 1779
From: Jay, John
To: Washington, George


        
          Sir,
          Philadelphia 30th June—1779
        
        Your Excellency’s Favor of the 23rd Inst., with the papers referred to therein, came duly to hand, & have been communicated to Congress.
        Herewith I have the honor to transmit a copy of a Letter of the 15th Inst., from Doctor Morgan to Congress, charging Dr Shippen with Mal-practice in Office, and an Act of Congress directing such Proceedings to be had thereon as that the charges alluded to in it be speedily inquired into and justice done.
        
        Copies of two other Acts of the 28th Inst., will also be found under cover with this—The one calling on the several States to fill up their Battalions—The other directs in what manner the vacancies, of Commissioned Officers in the Regiments raised, by the respective States, for the continental Army, are to be supplied. I have the honor to be with the greatest Respect & Esteem—Your Excellency’s Most Obedient Servant
        
          John Jay Presidt
        
      